Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/01/2022 is being entered. The amendment overcomes the 35 U.S.C. 102 and 35 U.S.C. 103 rejections. See Reasons for Allowance below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4, 6-12 are directed towards a system for maintenance support, claim 13 is directed towards a terminal for a maintenance support system. Specifically, independent claims 1 and 13 recite the novel features:

store shape information of a plurality of devices….the shape information including a shape of each device,
determines projection location information based on the shape information and the maintenance information,
transmits the device location information, shape information, maintenance information, projection location information, and abnormality information to the autonomous mobile body when receiving the abnormality information, and
projects, by the projection unit, the maintenance information at a projection location of the abnormal device based on the projection location information.

The following references has been identified as the most relevant prior art to the claimed invention(s):

Cohen et al. (U.S. Publication No. 2018/0203469 A1) hereinafter Cohen is directed to a central control unit that dispatches a UAV in response to a piece of equipment malfunctioning, the central control unit knows the location of which to dispatch the UAV, and knows the maintenance operation to perform on the malfunctioning equipment. However, is silent on the shape information (of the abnormal device), the projection unit, and projection location information.

Nishi et al. (U.S. Publication No. 2018/0307045 A1) hereinafter Nishi is directed to discusses using image analysis, operational sate (abnormality) and information on the identity of the piece of factory equipment is indicated when a display device (glasses) is at a location and pointed at a machine, an augmented reality image is sent from a server to a display unit, the image superimposes maintenance information (at the location - projection location information) for the piece of equipment determined from image analysis (shape information) when there are abnormalities in equipment. However, the shape information is based on character recognition of markings on the malfunctioning device and not the shape of the device itself and the information is transmitted to a pair of glasses to display in the glasses and not a robot to project.

Vahid et al. (U.S. Publication No. 2013/0275313  A1) hereinafter Vahid is directed towards a shape determination of a device by running a shape against a database. However, Vahid is silent on transmitting the shape information to a robot to project and instead transmits this information to a pair of glasses to display in the glasses.

There is no reason to combine the shape information of Vahid/Nishi with the maintenance terminal device of Cohen due to the lack of disclosure relating transmitting the shape information to a robot/drone/UAV in either Vahid/Nishi. 

Chefalas et al. (U.S. Patent No. 10,372,127) hereinafter Chefalas discloses a projection unit of a robot/drone for projecting a still or moving image. However, Chefalas fails to disclose that the projection unit projects maintenance information at a projection location of an abnormal device based on projection location information (based on the shape information and the maintenance information).

Modifying Chefalas with Vahid/Nishi would be based on improper hindsight due to taking the projection unit of Chefalas and modifying the projection unit to project projection location information based on shape information of Vahid/Nishi (modifying a modifying reference - Cohen in view of Chefalas further in view of Vahid/Nishi). 

Therefore, the combination of Cohen, Chefalas, Nishi, and Vahid fails to disclose, or render obvious:
store shape information of a plurality of devices….the shape information including a shape of each device,
determines projection location information based on the shape information and the maintenance information,
transmits the device location information, shape information, maintenance information, projection location information, and abnormality information to the autonomous mobile body when receiving the abnormality information, and
projects, by the projection unit, the maintenance information at a projection location of the abnormal device based on the projection location information.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665